The Chancellor :—I am satisfied, on looking into the master’s report, as to the rents and profits of the premises during the time the sale was suspended, that he has decided correctly as to the amount, and that under the order of the 5th of April, 1827, Platt is answerable for the rents and profits of the whole premises. As that order for the postponement of the sale was made for the exclusive benefit of Mr. Platt, he should pay all the extra costs occasioned thereby. The whole of the costs of the cross suit, and all the costs in the original suit, which were produced by the defence made by the defendant Platt, must also be paid by him. Although he may have supposed he had a valid defence to the suit for foreclosure, he put in that answer and filed his cross bill at the peril of costs. By the original mortgages and covenant, the complainants had a right to the possession of the premises, if default should be made in payment of the instalments. The setting up of this defence, and protracting the litigation, has deprived them of the rents and profits accrued in the *mean time, to the amount of several thousand dollars, of which he has had the benefit. There cannot, therefore, be any injustice in charging him with the extra costs which he has unnecessarily made.
A decree must be entered, giving to the purchasers under the decretal order of sale respectively, and their heirs and assigns, the full benefit of all the covenants of warranty, &c., in the original mortgages, and they are declared to run with the land and to enure to the benefit of such purchasers. The defendant Platt must also be decreed to pay $479 56, reported due for rents and profits, with interest thereon from the 24th of August, 1827, the date of the master’s report, which-report is confirmed. He must also be decreed to pay all the costs of the cross suit, and the costs which were made by his answer and defence in the original suit, to be *467ascertained and taxed by one of the taxing masters of this court; and also the sum of $142 10, for the extra expense of adjourning the sale as reported by the master.